THE STATE OF SOUTH CAROLINA 

                       In The Supreme Court 


            In the Matter of Toni Lee Tack Pennington, Respondent.

            Appellate Case No. 2014-002479


                              Opinion No. 27501
             Submitted February 18, 2015 – Filed February 25, 2015


                           PUBLIC REPRIMAND


            Lesley M. Coggiola, Disciplinary Counsel, and Julie K.
            Martino, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Harvey M. Watson, III, Esquire, of Ballard & Watson,
            Attorneys at Law, of West Columbia, for Respondent.



PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a public reprimand or definite suspension of up to nine (9)
months, both with conditions. We accept the Agreement and issue a public
reprimand with conditions as set forth hereafter. The facts, as set forth in the
Agreement, are as follows.

                                     Facts

                                    Matter I

Complainant A was employed as a secretary in respondent's law office. 

Complainant A's husband received a $25,000 inheritance. In January 2010, the 

funds were deposited into respondent's trust account. Respondent agreed to hold
these funds in her trust account and disburse the funds to Complainant A and her
husband at Complainant A's direction. Complainant A maintains she did not
indicate that any of the money was to be retained by respondent for prior legal
services. Respondent, on the other hand, maintains that Complainant A authorized
her to write checks to herself to pay for past legal fees incurred when respondent
represented Complainant A and her husband in various domestic matters.

In respondent's initial response to the Notice of Investigation, dated January 11,
2012, respondent indicated that when Complainant A gave her the check to deposit
in January 2010, Complainant A authorized her to take $1,500 to pay for past legal
fees. Respondent stated that in August 2010, Complainant A authorized another
$1,000 payment to pay for respondent's representation of Complainant A's husband
in a child support arrearage collection action. Respondent emphasized that the
$2,500 total she received from Complainant A's money was for earned legal fees
and that these fees were authorized by Complainant A. However, instead of
withdrawing those earned fees, respondent wrote a check for $1,000 and a check
for $1,500 payable to third parties to pay her personal obligations directly from her
trust account.

In a subsequent response dated September 28, 2012, respondent informed ODC for
the first time that Complainant A had authorized her to take $4,500 from the
$25,000 for earned legal fees. Respondent claimed Complainant A then changed
her mind and told respondent that $4,500 was only meant to be a loan from
Complainant A to respondent. Respondent stated she disputed this later
characterization by Complainant A, but relented and agreed to treat the $4,500
disbursement as a loan. Respondent continued to disburse funds from this money
after the $25,000 was exhausted. The ledger for the $25,000 reflected a negative
balance in the amount of $4,500; according to respondent, the negative balance
represented funds she was to repay. Respondent repaid Complainant A by leaving
earned fees from other matters in her trust account.

Respondent admitted there were no fee agreements for the cases she handled for
Complainant A. In an on-the-record interview with ODC on May 16, 2013,
respondent stated that when the $25,000 was deposited, she took $4,500 for
herself. Respondent stated Complainant A simply told her she could take what she
needed, and there was no fee agreement as to how much she was owed for the
work previously performed. Respondent did not tell Complainant A how much of
the funds she took and admitted she did not tell Complainant A that she took this
money at all.

                                      Matter II

Respondent admits she was familiar with the recordkeeping requirements of Rule
417, SCACR, but failed to maintain adequate financial records as required by the
rule. She stated that she performed reconciliations by comparing the bank
statements with the outstanding checks, but admitted that if the account did not
reconcile, she did not do anything so long as her trust account balance was
positive. Respondent failed to maintain client ledgers for all clients.

                                     Matter III

Respondent served as a trustee for John Doe, an individual who was receiving
social security benefits as the result of an accident. Once the social security
payments were deposited into John Doe's trust, respondent would write checks
from John Doe's trust to her trust account and then wire the money to John Doe in
Greece. On several occasions, respondent disbursed funds to John Doe before she
transferred the money from John Doe's trust account to her own, thus utilizing
money belonging to other clients to pay John Doe.

                                     Matter IV

Respondent deposited $35,000 in settlement proceeds into her trust account on
behalf of a client in a products liability case. The client had signed the settlement
agreement but later refused to sign the necessary release. Respondent held the
settlement funds in her trust account for over two years until the matter was
resolved. However, respondent's trust account fell below $35,000 at least once
during that period. Respondent stated this likely happened as a result of disbursing
funds to John Doe from her trust account prior to transferring those funds from
John Doe's trust. Respondent admits she failed to safeguard funds entrusted to her.

Respondent attended the Legal Ethics and Practice Program Trust Account School
on February 13, 2013.
                                       Law

Respondent admits that by her conduct she has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.15(a)(lawyer shall
safekeep client property); Rule 1.15(f) (lawyer shall not disburse funds from trust
account unless funds to be disbursed have been deposited in account and are
collected funds); and Rule 8.4(d) (it is professional misconduct for lawyer to
engage in conduct involving dishonesty, fraud, deceit or misrepresentation).
Respondent also violated provisions of Rule 417, SCACR.

Respondent also admits she has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it shall be ground for
discipline for lawyer to violate Rules of Professional Conduct).

                                   Conclusion

After careful consideration, the Court concludes that, at the time of her
misconduct, respondent was overwhelmed by personal concerns, including her
mother's declining health, caring for her special needs child, her pending divorce,
and an impending move out of state. Further, the Court finds respondent had no
intent to take funds belonging to others and that all clients have been made whole.
Accordingly, the Court finds respondent's misconduct warrants a public reprimand.
Within thirty (30) days of the date of this opinion, respondent shall pay the costs
incurred in the investigation and prosecution of this matter by ODC and the
Commission on Lawyer Conduct (the Commission) and, no later than one (1) year
from the date of this opinion, respondent shall complete the Legal Ethics and
Practice Program Ethics School and provide proof of completion of the course to
the Commission. Accordingly, we accept the Agreement and publicly reprimand
respondent for her misconduct.

PUBLIC REPRIMAND.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.